Derbigny, J.
delivered the opinion of the court. The defendants sold to the plaintiff and appellant, some time ago, a plantation and negroes, on which the latter made some improvements. During the time he remained in possession he made several payments, and at times had recourse to them for aid in the payment of part of these improvements. Reciprocal accounts ensued between the parties, for the settlement of which the plaintiff and appellant instituted the present suit. By this time, the present defend*2ants and appellee had instituted a suit for the rescission of the sale. In that state of things the parties entered into a compromise, by which it was agreed to put an end to both suits; and by consent, a judgement was entered, by which the sale was rescineded and a sum of money. and a few slaves, adjudged to the present plaintiff and appellant, in full of all demand.
Davesac for the plaintiff, Morel for the defendants.

The items claimed from the appellees in the present suit bear date during the time he possessed the plantation, and are evidently part of the funds which were laid out on the plantation, or on its account; and even if all of them were not of that nature, they could not but be considered as included in the settlement which has taken place: a settlement which, to this court, appears to have contained all the respective claims of the parties, and by the result whereof the plaintiff and appellant has been pais by the appellees a balance in full of all demands.


It is ordered, adjudged and decreed, that the judgement of the district court be affirmed with costs.